785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARVIN CRENSHAW Plaintiff-Appellant,v.CITY OF TOLEDO; SEAWAY FOODTOWN, INC., Defendants-Appellees.
85-3902, 85-3903
United States Court of Appeals, Sixth Circuit.
1/30/86

ORDER
BEFORE: KENNEDY, MILBURN and RYAN, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Appellant has not responded to this Court's November 4, 1985, order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


2
It appears that the judgment dismissing this civil rights action was entered on September 6, 1985, and that the notice of appeal filed on October 15, 1985, was eight days late (thirtieth day was Sunday, October 6, so due to be filed by October 7).  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat. Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.